986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Thomas TORCASIO, Plaintiff-Appellant,v.VOSBECK/DMJM, Defendant-Appellee,andEdward W. MURRAY, Director;  Gerald L. Bass, Deputy Warden,Defendants.
No. 92-7222.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-558-R)
Anthony Thomas Torcasio, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Anthony Thomas Torcasio appeals the district court's order dismissing Defendant Vosbeck/DMJM as a party from his 28 U.S.C. § 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED